DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 26, 28-33, 35, 36, 38, 39, 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Amini et al. US 20100309779 and Park et al. US 20190289576 and Oteri et al. US 20190140730.  Amini discloses clusters used for transmissions of signals via various one or more selected antennae, different clusters are used to transmit signals respectively using different one or more antennae, performing primary cluster carrier sense multiple access, access to more than one cluster is achieved by performing backoff based on the medium condition of one cluster selected, one of the clusters is selected as a primary cluster, and a backoff is performed with respect to the medium condition of that primary cluster, a backoff start count is determined and the backoff counts down until the backoff reaches zero and multicluster access to the communication medium can be determined by the single backoff corresponding to the primary cluster.  Park discloses a station including a transceiving unit configured to receive the signal with a different station by having one or more Radio Frequency (RF) chains and a processor configured to process the signal transceived with the different station by being connected to the transceiving unit and the station performs physical 
Prior art of record does not disclose, in single or in combination, performing Clear Channel Assessment energy detection at a plurality of radio frequency (RF) chains of the EDMG station; in response to a determination that perform Clear Channel Assessment is clear for only a first RF chain of the plurality of RF chains, and that a backoff timer of the EDMG station has reached zero, cause transmission of a Single Input Single Output EDMG communication; and in response to a determination that CCA for the plurality of RF chains is clear, and that the backoff timer has reached zero, causing transmission of a Multiple-Input Multiple-Output EDMG communication, wherein the plurality of RF chains includes a primary RF chain and a plurality of secondary RF chains, and wherein the processing circuitry is further configured to cause preamble detection using only the primary RF chain to maintain a Network Allocation Vector in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468